Title: To Thomas Jefferson from John Stockdale, 19 December 1786
From: Stockdale, John
To: Jefferson, Thomas



Kind Sir
Piccadilly London 19th. Decr. 1786.

I have this Instant your’s of the 8th. Inst., and Yesterday Sandford and Merton, for which I return you my very sincere thanks, for the great favor that you have done me, as the immediate procuring of this Work was of great consequence to me. I am afraid it will be deem’d an encroachment on good Nature, to request the favor of having sent by the first dilligence the friend of Youth by Mr. Berquin, a Work now publishing. I believe the conveyance by the dilligence will be the most certain. As I do not intend to take this liberty in future, I beg you will excuse it. I received your former Letter with an Order for the Beauties of Shakespeare after the Box was packt up and was of course stopt untill I got them bound, which owing to a combination among the Journeyman Bookbinders I could not get done as soon as I could wish. But it was Yesterday sent by the Dilligence, which I hope you’ll receive, before you go on your long Journey. I shall be happy to hear from you and to execute any Commands I may be favourd with, from whatever point of the World you may be in. I am sir with great Respect Your much oblig’d & very humble Servant,

John Stockdale

P.S. Mr. S. will thankfully receive the remainder of the Volumes of Sandford and Merton as they come out by the Dilligence. The Post going out I am not able to send the list of the Books, but they are all sent that you have Order’d.


JS

 